



COURT OF APPEAL FOR ONTARIO

CITATION: Gravelle (CodePro Manufacturing) v. Denis Grigoras
    Law Office, 2018 ONCA 396

DATE: 20180423

DOCKET: C63982

Hourigan, Huscroft and Nordheimer JJ.A.

BETWEEN

Gordon Gravelle o/a CodePro Manufacturing

Plaintiff (Appellant)

and

Denis Grigoras Law Office and Denis Grigoras, an
    individual

Defendants (Respondents)

Gordon Gravelle, acting in person

Brendan Hardick, for the respondents

Heard: April 20, 2017

On appeal from the judgment of Justice
Bonnie R. Warkentin
of the Superior Court of Justice,
    dated May 24, 2017.

REASONS FOR DECISION

[1]

The appellant appeals from an order of summary
    judgment dismissing his action against the respondents on the basis that it is
    statute barred pursuant to the
Limitations Act, 2002
,
S.O. 2002, c. 24, Sched. B., s. 4.

[2]

The appellant commenced his action on October 4,
    2013, alleging that the respondents provided erroneous advice in respect of an
    agreement of purchase and sale he entered. Specifically, the appellant alleged
    that the respondents incorrectly advised him as to the enforceability of a
    binding arbitration agreement he had with the purchaser under North Carolina
    law.

[3]

We are satisfied that the motion judge made no
    error in concluding that the appellant discovered his claim by November 23,
    2009. On this date, the appellant wrote the respondents under the subject line:
    Notice of Pending Legal Malpractice Action. The appellant did not commence
    his claim until over four years later.  We note that in this letter the
    appellant stated in part:

a statement of claim is currently being
    drafted against yourself, and your firm, for its issuance next week, such as to
    avoid the expiration of applicable statute of limitation periods.

[4]

The appellant argues that it was appropriate for
    him to delay bringing his action against the respondents until the arbitration
    proceedings involving the purchaser were completed, as it would have avoided
    unnecessary litigation if he had been successful in those proceedings.

[5]

We disagree.

[6]

This is not a case in which the appellant was
    pursuing alternative means of resolving his negligence allegations against his
    former solicitors, the respondents. The appellant decided for tactical reasons not
    to bring his action against the respondents until the arbitration proceedings
    were completed. He was entitled to make this choice, but he must live with the
    consequences of it. The motion judge made no error in concluding that the
    appellant discovered his claim by November 23, 2009. The fact that a notice of
    possible claim has been delivered may be considered by a court in determining
    when the limitation period in respect of the persons claim began to run:
Limitations
    Act, 2002
,
s. 14(3).

[7]

The appeal is dismissed. The respondents are entitled
    to costs fixed in the amount of $7500, inclusive of taxes and disbursements.

C.W. Hourigan J.A.

Grant Huscroft J.A.

I.V.B. Nordheimer J.A.


